DETAILED ACTION
06/08/22 - Applicant response.
06/06/22 - Applicant-initiated interview.
03/10/22 - Non-final action.
12/14/21 - Applicant response.
09/29/21 - First action on the merits.

Response to Arguments
Applicant's arguments filed 6/8/22 have been fully considered but they are not fully persuasive.
 	In particular, claim 21 has been amended to both delete the non-penetration limitations and also include allowable subject matter from claim 26.  This raises a prior art rejection with Hou (US 2014/0107723; previously cited), which shows a partial helix electrode that pierces the atrial tissue.
Claim Objections
 Claim 21 objected to because of the following informalities:  
Claim 21, line 8: "the first chamber" should be "the atrium".
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21, 27-29, 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hou (US 2014/0107723).

    PNG
    media_image1.png
    386
    228
    media_image1.png
    Greyscale

Regarding claims 21, 27, 29, Hou discloses the same invention as claimed, including a device (Figure 3A provided above for example) comprising an elongated housing that extends from a proximal end to a distal end and defining a longitudinal axis and configured to be implanted wholly within an atrium of the heart (Figure 1), a first electrode extending distally from the distal end of the elongated housing and comprising a helix (Figures 3A, 3B: central helix 312), wherein, as the helix is rotated about the longitudinal axis, a distal end of the first electrode is configured to penetrate into wall tissue of a ventricle of the heart and a distance between the distal end of the elongated housing and the wall tissue of the atrium decreases (e.g. Figure 4A; Paragraph 75), a second electrode extending from the distal end of the elongated housing (Figures 3A, 3B: outer electrodes 310, 311; Paragraph 74), wherein the second electrode is separate from the first electrode (Paragraph 73), wherein the second electrode is more peripheral than the first electrode relative to the longitudinal axis (Figure 3B) and wherein the second electrode is configured as a partial helix (Figure 3A), and signal generation circuitry within the elongated housing (Figure 3A), the signal generation circuitry coupled to the first electrode and the second electrode and configured to deliver cardiac pacing to the ventricle via the first electrode and the atrium via the second electrode (abstract; Paragraphs 16, 74; Figure 4A).
Regarding claim 28, Hou discloses a first electrode coating as recited (Paragraph 76).
 	Regarding claim 31, Hou discloses the first and second electrodes wound in the same direction (Paragraph 73: common direction).
Allowable Subject Matter
Claims 1-6, 8-10, 12-18, 20, 22-25, 30 allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792